DETAILED ACTION
	This Office Action is in response to the amendment filed on July 28, 2022. Claims 1, 3 - 5, 8 - 15, and 18 - 21 are presented for examination. Claims 1, 3 - 5, 8 - 15, and 18 - 21 are rejected and this Office Action is being made Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 28, 2022 has been entered and considered by the examiner. Based on the amendment to the claims to overcome the previous rejections under 35 U.S.C. 112 with regards to claims 1 and 12 and the omitting essential steps, as well as amending the claims to recite subject matter that has been found to be allowable under 35 U.S.C. 102 and 103, the previous rejections under 35 U.S.C. 112 as indicated, and 102 and 103 have been withdrawn. However, the rejections under 35 U.S.C. 112 with regards to the undefined variables and the 101 rejections have been maintained, as discussed below.

Response to Arguments
Applicant's arguments filed on July 28, 2022 have been fully considered but they are not persuasive. 

With regards to the rejections under 35 U.S.C. 112 and the undefined variables found in claims 3, 4, 9, 10, 13, 14, 19, and 20, the 112 rejections were not addressed in the previous Office Action, and thus, the rejections have been maintained.

With regards to the rejections under 35 U.S.C. 101, the applicants argues that the amendment to claim 1 to recite “receiving at a computer system the computerized building model, said computerized model representing a building; selecting at least one feature of the building for analysis; processing the at least one feature to assign a Gaussian distribution having at least one multivariate parameter to the selected at least one building feature; processing the at least one multivariate parameter to determine a probability density of a feature value using a sample vector of the computerized building model; and processing the computerized building model to improve accuracy of the computerized building model using the probability density” overcomes the rejections under 35 U.S.C. 101 because it now positively recites specific, additional processing steps carried out by the computer system in order to improve the accuracy of the computer building model, are directed to technological improvements in computerized building modeling systems/methods, and therefore satisfy the requirements of Section 101.
The examiner respectfully disagrees. The recitation of “processing the at least one multivariate parameter to determine a probability density of a feature value using a sample vector of the computerized building model” is merely applying the probability density to the computer model, without disclosing how this is actually being performed, because the claim does not disclose any additional steps of how the probability density is used in order to provide the improvement of the accuracy of the computer building model. The accuracy of the building model is based on the recitation of the disclosure, page 6, lines 11 - 20 in which the accuracy of computer model generation improved based on determining which building models do not represent anomalous buildings, as well as the improvement in “computer technology by allowing such anomaly detection to occur over a vast amount of data corresponding to detected building features and building models”. The improvement in both the computer technology found on page 6 deals with detecting anomalies in buildings. The claims do not recite how the steps are used to detect building anomalies as they do not recite sufficient subject matter to reflect how this is being performed in the specification. 
The subject matter in the specification with regards to the Gaussian distribution, determined probability density, and probability threshold recited on page 7, lines 12 - 19 through page 9, lines 1 - 2, as well as on page 9, lines 3 - 20 through page 10, lines 1 - 3 is directed to determining the building being anomalous, and provides an improvement over the previous methods on page 2 lines 4 - 16, page 6, lines 18 - 20, as well as the previously mentioned subject matter found on page 7, lines 12 - 19 through page 9, lines 1 - 2, as well as on page 9, lines 3 - 20 through page 10, lines 1 - 3.  The claims rejected under 35 U.S.C. 101, except for claims 5 and 15, are missing the recitation of the combination of the building model being anomalous based on Gaussian distribution, determined probability density, and probability threshold. Therefore, the claimed subject matter in claims 1 and 12 are not directed to the improvement in technology, as the claims, as currently filed, do not recite enough subject matter to reflect the improvement in the technology recited in the specification. The rejections of the amended claims have been updated under 35 U.S.C. 101, as shown below.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  Claims 14 and 15 recite “the mean” and “the variance”. It is recommended that both claims depend from claim 13, which recites “a mean” and “a variance” instead of directly from independent claim 12, to correspond with how claims 4 and 5 depend from claim and not directly from claim 1. Amending claims 14 and 15 to depend from claim 13 would provide consistent claim language and dependency as claims 4 and 5 depending from claim 3. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3, 4, 8 - 14, and 18 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.054(d).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process.

In order to apply step 2A prong 1, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for identifying an anomaly in a computerized building model, comprising the steps of: 
receiving at a computer system the computerized building model, said computerized model representing a building; 
selecting at least one feature of the building for analysis; 
processing the at least one feature to assign a Gaussian distribution having at least one multivariate parameter to the selected at least one building feature;
processing the at least one multivariate parameter to determine a probability density of a feature value using a sample vector of the computerized building model; and
processing the computerized building model to improve accuracy of the computerized building model using the probability density.

The limitation of “selecting at least one feature of the building for analysis” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, “can be performed in the human mind, or by a human using a pen and paper” (see MPEP 2106.04(a)(2)(III)).  For example, a person could mentally select a feature of a building for an analysis to be performed.

The limitation of “processing the at least one feature to assign a Gaussian distribution having at least one multivariate parameter to the selected at least one building feature” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, “can be performed in the human mind, or by a human using a pen and paper, including an observation, evaluation, judgement or opinion, but for the recitation of computer components or a generic computer. For example, a person could perform the step of processing the feature to assign a Gaussian distribution that has at least one multivariate parameter using a pen or paper or a generic computer. The limitation, as drafted and under a broadest reasonable interpretation, including an observation, evaluation, judgement or opinion, but for the recitation of computer components or a generic computer. (see MPEP 2106.04(a)(2)(III)).  For example, a person could mentally assign a Gaussian distribution to the selected features, or merely perform the step using a generic computer.

The limitation of “processing the at least one multivariate parameter to determine a probability density of a feature value using a sample vector of the computerized building model” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, including an observation, evaluation, judgement or opinion, but for the recitation of computer components or a generic computer. (see MPEP 2106.04(a)(2)(III)).  For example, a person could evaluate the probability density, or merely perform the step using a generic computer, as the recitation of “processing” does not recite any specialized computer, merely indicating a generic computer is used to perform the step. 

Under Step 2A, prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present insignificant extra-solution activity. In particular, the claim recites additional limitations: “receiving at a computer system the computerized building model, said computerized model representing a building” and “processing the computerized building model to improve accuracy of the computerized building model using the probability density”. 
This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.
This additional limitation of “receiving at a computer system the computerized building model, said computerized model representing a building” is insignificant extra-solution activity because it is an insignificant application. See MPEP 2106.04(d) referencing MPEP 2106.05(g).  Simply receiving a computerized building model does not meaningfully limit the claim. Under a broadest reasonable interpretation, receiving the computerized building model at a computer system is merely receiving data, in the form of data gathering in order to perform calculations using the data. See MPEP 2016.05(g)(3). There are no additional steps making this feature a meaningful limitation on the claim.
The additional limitation of “processing the computerized building model to improve accuracy of the computerized building model using the probability density” is an additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer. Simply using the probability density to the computer model “to improve accuracy of the computerized building model” is merely applying the probability density to the computer model, without disclosing how this is actually being performed.
The claim as a whole, is linked to determining an anomaly in a building model, but there are no particular physical elements or steps in the claim that add a meaningful limitation to transform the abstract idea into a physical process of determining the anomaly in the building model. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered to be mere data gathering. Receiving the computerized building model, as recited above, is merely data gathering in order to perform calculations using the data, without additional steps making this feature a meaningful limitation on the claim. See MPEP 2016.05(g)(3). In addition, “processing the computerized building model to improve accuracy of the computerized building model using the probability density” is merely applying the probability density to the computer model, but does not provide the additional steps of how it actually provides a type of improvement to the computer model.
Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 12, applying step 1, the preamble of claim 12 claims a system so this claim falls within the statutory category of a process.

In order to apply step 2A prong 1, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A system for identifying an anomaly in a building model, the system comprising: 
a memory; and 
a processor in communication with the memory, the processor: 
receiving at a computer system the building model; 
selecting at least one feature of the building for analysis; 
processing the at least one feature to assign a Gaussian distribution having at least one multivariate parameter to the selected at least one building feature;
processing the at least one multivariate parameter to determine a probability density of a feature value using a sample vector of the computerized building model; and
processing the computerized building model to improve accuracy of the computerized building model using the probability density.

The limitation of “selecting at least one feature of the building for analysis” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, “can be performed in the human mind, or by a human using a pen and paper” (see MPEP 2106.04(a)(2)(III)).  For example, a person could mentally select a feature of a building for an analysis to be performed.

The limitation of “processing the at least one feature to assign a Gaussian distribution having at least one multivariate parameter to the selected at least one building feature” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, “can be performed in the human mind, or by a human using a pen and paper, including an observation, evaluation, judgement or opinion, but for the recitation of computer components or a generic computer. For example, a person could perform the step of processing the feature to assign a Gaussian distribution that has at least one multivariate parameter using a pen or paper or a generic computer. The limitation, as drafted and under a broadest reasonable interpretation, including an observation, evaluation, judgement or opinion, but for the recitation of computer components or a generic computer. (see MPEP 2106.04(a)(2)(III)).  For example, a person could mentally assign a Gaussian distribution to the selected features, or merely perform the step using a generic computer.

The limitation of “processing the at least one multivariate parameter to determine a probability density of a feature value using a sample vector of the computerized building model” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, including an observation, evaluation, judgement or opinion, but for the recitation of computer components or a generic computer. (see MPEP 2106.04(a)(2)(III)).  For example, a person could evaluate the probability density, or merely perform the step using a generic computer, as the recitation of “processing” does not recite any specialized computer, merely indicating a generic computer is used to perform the step. 

Under Step 2A, prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only presents additional elements that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, as well as presents insignificant extra-solution activity. In particular, the claim recites additional limitations: “a memory”; “a processor in communication with the memory, the processor” and “receiving at a computer system an image of a building”. 
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.
The additional limitations of “a memory” and “a processor in communication with the memory, the processor” are terms to merely use a computer as a tool to perform an abstract idea. Under a broadest reasonable interpretation, a memory and a processor in communication with the memory simply adds generic computer components after the fact to an abstract idea, and does not integrate the judicial exception into a practical application or provide significantly more. MPEP 2016.05(f). There are no additional steps making this feature a meaningful limitation on the claim.
The additional limitation of “receiving at a computer system the building model” is insignificant extra-solution activity because it is an insignificant application. See MPEP 2106.04(d) referencing MPEP 2106.05(g).  Simply receiving the building model at a computer system does not meaningfully limit the claim. Under a broadest reasonable interpretation, receiving a building model is merely receiving data, in the form of data gathering in order to perform calculations using the data. See MPEP 2016.05(g)(3). There are no additional steps making this feature a meaningful limitation on the claim.
The additional limitation of “processing the computerized building model to improve accuracy of the computerized building model using the probability density” is an additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer. Simply using the probability density to the computer model “to improve accuracy of the computerized building model” is merely applying the probability density to the computer model, without disclosing how this is actually being performed.
The claim as a whole, is linked to determining an anomaly in a building model, but there are no particular physical elements or steps in the claim that add a meaningful limitation to transform the abstract idea into a physical process of determining the anomaly in the building model. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are considered to be using a computer as a tool to perform an abstract idea and mere data gathering. A memory in communication with a processor to perform the abstract idea simply adds generic computer components after the fact to an abstract idea. Receiving a building model at a computer system, as recited above, is merely data gathering in order to perform calculations using the data, without additional steps making this feature a meaningful limitation on the claim. See MPEP 2016.05(g)(3). In addition, “processing the computerized building model to improve accuracy of the computerized building model using the probability density” is merely applying the probability density to the computer model, but does not provide the additional steps of how it actually provides a type of improvement to the computer model.
Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more.
For the foregoing reasons, claim 12 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

The limitation found in claims 3 and 13, which recite “further comprising calculating a mean μ and a variance σ2 from a training sample using:

    PNG
    media_image1.png
    93
    359
    media_image1.png
    Greyscale

is an abstract idea because it is directed to claiming a mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations). See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to performing mathematical calculations using the equations in the claims.
	This step does not integrate the practical application in the independent claim, because, as considered individually and as an ordered combination (claim as a whole) does not provide more than a mathematical equation to obtain a result for the mean and variance. The claim does not add a meaningful limitation to the claim to provide significantly more than an abstract idea. 
	For the foregoing reasons, claims 3 and 13 are directed to additional abstract idea without significantly more, and are also rejected as not being patent eligible under 35 U.S.C. 101.

The limitation found in claims 4 and 14, which recite wherein the processor determines the probability density of the mean μ feature value and the variance σ2 feature value using a sample vector             
                
                    
                        x
                    
                    ^
                
            
         using: 

    PNG
    media_image2.png
    96
    258
    media_image2.png
    Greyscale

and multiplying each of the determined probability densities using:

    PNG
    media_image3.png
    72
    190
    media_image3.png
    Greyscale

is an abstract idea because it is directed to claiming a mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations). See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to performing mathematical calculations using the equations in the claims.
	This step does not integrate the practical application in the independent claim, because, as considered individually and as an ordered combination (claim as a whole) does not provide more than a mathematical equation to obtain a result. The claim does not add a meaningful limitation to the claim to provide significantly more than an abstract idea. 
	For the foregoing reasons, claims 4 and 14 are directed to additional abstract idea without significantly more, and are also rejected as not being patent eligible under 35 U.S.C. 101.

For claims 8 and 18, the limitation of “the at least one feature is indicative of one of a source information features, a modeling feature, a wireframe feature, a sketch element features, a roof element feature, a wall structure feature, a wall element feature, and an exterior element feature” merely provides a description of an element recited in independent claims 1 and 12, which have been determined to be directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101. Claims 8 and 18, individually or in an ordered combination (the claim as a whole, combined with their respective independent claims), are linked to determining an anomaly in a building model, but there are no particular physical elements or steps in the claim that add a meaningful limitation to transform the abstract idea into a physical process of determining the anomaly in the building model.
For the foregoing reasons, claims 8 and 18 are directed to additional abstract idea without significantly more, and are also rejected as not being patent eligible under 35 U.S.C. 101.

The limitation found in claims 9 and 19, which recite “processor calculates a mean μ and a covariance matrix ∑ from a training sample using:

    PNG
    media_image4.png
    83
    389
    media_image4.png
    Greyscale

is an abstract idea because it is directed to claiming a mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations). See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to performing mathematical calculations using the equations in the claims.
	This step does not integrate the practical application in the independent claim, because, as considered individually and as an ordered combination (claim as a whole) does not provide more than a mathematical equation to obtain a result for the mean and covariance matrix. The claim does not add a meaningful limitation to the claim to provide significantly more than an abstract idea. 
	For the foregoing reasons, claims 9 and 19 are directed to additional abstract idea without significantly more, and are also rejected as not being patent eligible under 35 U.S.C. 101.

The limitation found in claims 10 and 20, which recite “determining a probability density of a mean μ feature value and a covariance matrix ∑ feature value using a sample vector             
                
                    
                        x
                    
                    ^
                
                 
            
        using:

    PNG
    media_image5.png
    71
    309
    media_image5.png
    Greyscale

is an abstract idea because it is directed to claiming a mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations). See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to performing mathematical calculations using the equations in the claims.
	This step does not integrate the practical application in the independent claim, because, as considered individually and as an ordered combination (claim as a whole) does not provide more than a mathematical equation to obtain a result for the mean and covariance matrix. The claim does not add a meaningful limitation to the claim to provide significantly more than an abstract idea. 
	For the foregoing reasons, claims 10 and 20 are directed to additional abstract idea without significantly more, and are also rejected as not being patent eligible under 35 U.S.C. 101.

The limitation found in claims 11 and 21, which recite “further comprising determining the building is anomalous when a determined probability density p(            
                
                    
                        x
                    
                    ^
                
            
        ) is less than the probability threshold” is an abstract idea because it is directed to claiming a mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations). See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to performing mathematical relationship between the probability density p(            
                
                    
                        x
                    
                    ^
                
            
        ) and the probability threshold in the form of probability density p(            
                
                    
                        x
                    
                    ^
                
            
        ) < probability threshold in the claims.
	This step does not integrate the practical application in the independent claim, because, as considered individually and as an ordered combination (claim as a whole) does not provide more than a mathematical relationship to evaluate, which indicates if the building is anomalous based on the result. The claim does not add a meaningful limitation to the claim to provide significantly more than an abstract idea. 
	For the foregoing reasons, claims 11 and 21 are directed to additional abstract idea without significantly more, and are also rejected as not being patent eligible under 35 U.S.C. 101.

Examiner’s Note on 101 Rejections
As recited above, the subject matter  in the specification with regards to the Gaussian distribution, determined probability density, and probability threshold recited on page 7, lines 12 - 19 through page 9, lines 1 - 2, as well as on page 9, lines 3 - 20 through page 10, lines 1 - 3 is directed to determining if the building is anomalous, and provides an improvement in the technology on page 2 lines 4 - 16, page 6, lines 18 - 20, as well as the previously mentioned subject matter found on page 7, lines 12 - 19 through page 9, lines 1 - 2, as well as on page 9, lines 3 - 20 through page 10, lines 1 - 3. Claims 1, 3, 4 and 8 - 11 are missing the recitation of the combination of the building model being anomalous based on Gaussian distribution, determined probability density, and probability threshold. Claim 5, in ordered combination with the subject matter in claim 1, from which it depends from through claim 3, provides the ordered combination of using Gaussian distribution and probability density in independent claim 1 along with the subject matter in claim 5, including the probability densities determined to evaluate if they are less than a probability threshold. Claim 5, if amended into the independent claim, would provide the ordered combination for the independent claim to recite subject matter that reflects the improvement provided in the specification, and overcome the rejections under 35 U.S.C. 101. Claim 15, if amended into independent claim 12, appears to provide similar improvement.

Examiner’s Note
The examiner reached out to the applicant’s representative to discuss case, in particular 101 rejections and amending claim 5 into independent claims, but was unable to schedule an interview at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 9, 10, 13, 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 9, 10, 13, 19 and 20 recite the variable “m” in the equations, but the variable is not defined in the claim as the other variables, and it is unclear what “m” is in reference to in the claims. The variable is unclear, and renders the claims vague and indefinite.

Dependent claims 4, 5, and 11 are rejected due to inherited claim deficiencies of claim 3.

Claims 4 and 14 recite the variable “n” in the equations, but the variable is not defined in the claim as the other variables, and it is unclear what “n” is in reference to in the claims. The variable is unclear, and renders the claims vague and indefinite.

Examiner’s Note: page 7, lines 7 - 8 appears to define what m and n are in reference to, with m = samples and n = features. It is recommended that these are amended into claims 3, 4, 9, 10, 13, 14, 19, and 20, respectively.

	Claims 5 and 15 lack antecedent basis for “the probability threshold” (Claim 5, line 4; claim 15, line 4).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1 and 12: The prior art of Drees et al. (U.S. PG Pub 2014/0142905 A1) discloses determining if a building model falls within a threshold value when compared to the same type of building after a comparison is performed, along with Nagel et al. (CA 2489364 C) adding geometric modeling with regards to a building, with features including a roof, ceiling and color planes representing the features, and Cui et al. (“Anomaly Detection and Visualization of School Electricity Consumption Data”) recites Gaussian distribution for each time slot, mean and variance of data as well as a polynomial regression model defined and scale, as well as a threshold for a time slot.
However, none of the references taken either alone or in combination with the prior art of record discloses:
For claim 1: A method for identifying an anomaly in a computerized building model and for claim 12: A system for identifying an anomaly in a building model, comprising:
“processing the at least one feature to assign a Gaussian distribution having at least one multivariate parameter to the selected at least one building feature”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
September 29, 2022